Citation Nr: 0926213	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  03-04 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic genitourinary 
disorder.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from August 1943 to May 1946.  
He was born in 1925.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran provided testimony before a Hearing Officer at 
the VARO in August 2003; a transcript (Tr.) is of record.  

In May 2004, the Board denied entitlement to service 
connection for a genitourinary disorder.  The Veteran then 
filed an appeal with the U.S. Court of Appeals for Veterans 
Claims (Court).  In March 2005, the Court granted a Joint 
Motion to remand the matter to the Board, with instructions 
in the Joint Motion.  In August 2005, the Board remanded the 
case to satisfy the mandates of the Court order. 

In July 2007, the Board again denied entitlement to service 
connection for a genitourinary disorder.  The Veteran again 
filed an appeal with the Court.  In October 2008, the Court 
again granted a Joint Motion to remand the matter to the 
Board, with instructions in the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

As noted above, the case has been reviewed on several 
occasions by the Board.  The last decision in particular had 
detailed data cited therein.  The Board weighed the 
credibility of the opinions of record and concluded that the 
evidence in support of the Veteran's claim was nonpersuasive.  

In sum, the Joint Motion asks for additional discussion of 
the reasons and bases for the decision after the Veteran has 
been re-examined and an opinion obtained.  The Veteran's 
attorney particularly cites McClendon v. Nicholson, 20 Vet. 
App. 79 (2006) to support the argument for an additional 
examination and medical opinion.

Accordingly. and pursuant to the Joint Motion, the case is 
again REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  And additional private records 
available on the Veteran's in-service and 
post-service genitourinary complaints and 
care should be added to he file, and VA 
should assist as feasible.

2.  The Veteran should be scheduled for 
examination to determine the current 
nature and extent of any chronic 
genitourinary disability.  In addition to 
the entire claims file and all associated 
evidence, a copy of the July 2007 Board 
decision (so that the examiner might 
easily pinpoint the other earlier evidence 
of record including from all sources); and 
a copy of this remand, should be made 
available to the examiner.  Any examiner 
must indicate in the examination report 
that the claims folder was so reviewed.  
As to the issue of service connection for 
a genitourinary disability, the 
examination is to determine: 

    (a)  What is/are the Veteran's current 
diagnosis(es) as to any genitourinary 
disorder(s), based upon the previous medical 
records on file and his history before, 
during, and after service?  

    (b)  When was genitourinary disability 
first demonstrated, and by what evidence is 
that determinable?  

    (c)  If genitourinary disability pre-
existed service, were there any changes, 
increases, or decreases in symptoms during 
his periods of service, and what were they, 
if determinable?  

    (d)  As to each genitourinary disorder 
diagnosed, the examiner should opine as to 
whether it is at least as likely as not 
(i.e., to at least a 50/50 degree of 
probability) that such currently diagnosed 
disorder arose in or as a result of service 
(or pre-existed service and was aggravated 
therein), or whether such a causation or 
aggravation relationship is unlikely (i.e., 
less than a 50-50 probability).  

    (e)  The examiner should conduct all 
special studies deemed necessary to render a 
diagnosis and the requested opinions.  A 
complete rationale for all opinions 
expressed should be provided.  

    (f)  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to find 
against it.  

    (g)  Note:  The term "aggravated" in 
the above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability. 

4.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655.  In the 
event that the Veteran does not report for 
any scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Once the above-requested development has 
been completed, readjudicate the claim for 
service connection.  If the decision remains 
adverse, provide him and his lawyer with an 
appropriate SSOC on all pending issues.  
Then return the case to the Board for 
further appellate consideration, if 
otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

